DETAILED ACTION
In response to applicant's communication dated 03/30/2021 regarding the last Office action, the following corrective action is taken.
The period for reply of two MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
For the clarification, said Office Action is duplicated herewith.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group ll, a manufacturing method of a reconstituted wood panel, Claims 2-17 in the reply filed on 11/06/2020 is acknowledged. The traversal is on the ground(s) that:
“Claim 2, as an independent claim, requires to protect the veneer of the peeling thickness of 3-20mm with a crack, namely the thick veneer. However, Changtong is for the veneer of 2-4mm thickness. Because of the different level of thickness, the subsequent working method will obviously different.” (Remarks, pg 2) and
“In a word, the contrast file is to crush and disperse the wood or cut the wood into thin veneer, then applying the glue and randomly piling up the blank which is formed by 
These are found to be unpersuasive because:
The artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the thickness of veneer taught by the prior art overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05 (I). 
Changtong teaches peeling the wood to obtain a veneer with a thickness of 2-4 mm, which overlaps the instantly claimed range, drying the veneer, impregnating with the glue, and pressing (page 2), thus the technical features of the claimed invention are not found to be special. Applicant’s assertion that “the original texture of the wood is damaged to a certain extent” has no support in Changtong’s invention and the term “a certain extent” are vague and unclear.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/27/2019 has been considered by the examiner.

Claim Objections

Claim 2 is objected to because of the following informalities:  in line 7, the applicant is advised to replace “c” with – c. --. Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, 12, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite the limitation “one or more Veneer(s) A” in lines 3-4 and 6 of claim 7 and lines 2-5 of claim 14. There is insufficient antecedent basis for this limitation in the claims, because the referred claim 2 recites only one Veneer A in all steps. Furthermore, the claims recite compressing one or more Veneers A while the referred claim 2 recites that one Veneer A is pressurized and heated to obtain the reconstituted wood panel in the step (d). Thus, the limitation renders the claims indefinite since it is unclear whether each Veneer A forms each panel upon pressurization, respectively, or multiple Veneers A form one panel upon pressurization at once. For the purpose of examination, Examiner has interpreted that multiple Veneers A form one panel upon pressurization.
Claims 7 and 14 recite the limitation “the mold frame” in lines 3, 5 and 6 of claim 7 and lines 2, 4, and 6 of claim 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 15 recite the limitation “the pressure plate” in line 8 of claim 8 and line 7 of claim 15. There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 17 recite the steps (1) to (5) as pretreatment conducted before impregnating. This renders the claim indefinite since it is unclear whether the steps (1) to (5) are conducted before the step c in the referred claim 2 and then the steps c and d should be performed. For the purpose of examination, Examiner has interpreted that between the step a and the step b in claim 2, the steps (1) and (2) are conducted; the 
Claims 10 and 17 recite the limitation “curing at room temperature” in line 11. It renders the claim indefinite since it is contradictory to the referred claim 2 because the claim 2 recites in the step d, hot pressing to repair the splits and continuing hot pressing and then maintaining the pressure and the temperature to completely cure the adhesive.
Claim 12 recites the limitation “the said mixed liquid” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842-of record _Machine Translation provided herewith) and Dai et al. (CN 103433982-of record _Machine Translation provided herewith).

With respect to claims 2, 7 and 14, Churchland teaches a manufacturing method of the reconstituted wood panel with natural wood grain, comprising the following steps:
a. peeling or slicing the logs to obtain Veneer A with thickness of 3-20 mm (“The wood strands may consist of straight wood strands having a first average cross-sectional dimension of about 1/8 inch to about 1 inch…Suitable wood strands may be prepared by splitting or cutting of logs, or by splitting or cutting of wood veneer using 
c. coating said Veneer A with the adhesive (“the curable assemblies comprise a wood material coated with an adhesive.”, Co 4 li 14-15); and
d. continuing hot pressing Veneer A up and down in the vertical direction to reduce the thickness, and improve the density of Veneer A; and then maintaining the pressure and temperature to make the adhesive impregnating into the Veneer A being completely cured, and then obtaining the said reconstituted wood panel with natural wood grain, which has stable properties (“The curable assemblies to be subjected to the treatment of the invention desirably comprise wood materials which can be subjected simultaneously to pressure and microwave energy to form cured, consolidated products”, Co 4 li 4-8; “The curable assemblies are subjected to the microwave treatment for a time period suitable to heat them to a selected temperature to initiate cure of the resin. This is accomplished by continuously moving the curable assemblies past the microwave source at a suitable linear speed … The cure of an assembly may be completed, if desired, after the assembly leaves the microwave area.”, Co 5 li 37-43, 50-52; “microwave heating in the press may be supplemented by heating the press belts conventionally, e.g., by heating platens over which the belts may run”, Co 5 li 53-55; “the adhesive bonding agent is cured or set while the product is pressed and/or maintained at desired dimensions and density”, Co 1 li 9-11).


In the same field of endeavor, a method of manufacturing an impregnated compressed veneer reinforced veneer laminated lumber, Changtong teaches that after peeling the fast growing poplar section to obtain a veneer, the veneer is dried to a moisture content of 6-10%, and then impregnated with resin glue (Pa [0012]-[0014]) before hot-pressing the assembled veneer (Pa [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Churchland with the teachings of Changtong such that the one would perform drying the peeled veneer before impregnation for the purpose of obtaining the desired moisture content, and perform impregnating the dried veneer with adhesive for the purpose of manufacturing an impregnated compressed veneer reinforced veneer laminated lumber.

Churchland differs from the claim in that Churchland teaches the hot pressing between two belts in the vertical direction, but is silent to lateral pressing.
In the same field of endeavor, processing method of laminated plate, Dai teaches that after laminating, the laminates and the blanks are put into the press (Pa [0019]) and lateral pressing is performed in order to improve the mechanical properties of the product (Pa [0037]).


The combination does not mention any splits to be repaired while the impregnated veneer is pressed. However, none of references teach away existence of splits in the veneer, and the Churchland’s hot pressing makes the curable assembly to form a cured, consolidated product having a desired density (Co 4 li 4-8 and Co 6 li 32), and Dia’s lateral pressing makes the laminates/blanks assembled and improves the mechanical properties (Pa [0037]). Thus, one would appreciate that the pressing processes would make the splits in the veneer closed or mostly close (since the applied pressure is able to make the laminates assembled). Alternatively, one would have found it obvious to apply a pressure to the veneer to repair the splits in order to obtain a consolidated product having a desired density and an improved mechanical properties.

With respect to claim 3, Changtong as applied in the combination regarding claim 2 above teaches that the drying in step b is to control the moisture content of the veneer to 6-10% (Pa [0013]) which overlaps the claimed range of moisture content. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).)
Furthermore, Churchland as applied to claim 2 above further teaches that in step c, the said adhesive is one of the water soluble phenolic resin glue and water soluble 

With respect to claims 6 and 13, Churchland as applied to claims 2 and 3 above further teaches that in step d, the method of constant mold width and the method of constant mold thickness is employed when pressing the impregnated veneer (“a press chamber defined by the two belt surfaces and by two side walls”, Co 2 li 43-45).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842-of record _Machine Translation provided herewith) and Dai et al. (CN 103433982-of record _Machine Translation provided herewith) as applied to claims 2 and 3 above, and further in view of Jin et al. (WO 2009/056008_Machine Translation provided herewith) and Nakanishi (JP 2012-196898_Machine Translation provided herewith).

With respect to claims 4 and 11, Changtong as applied in the combination regarding claims 2 and 3 above teaches that the drying in step b is to control the moisture content of the veneer to 6-10% (Pa [0013]) which overlaps the claimed range of moisture content, but the combination does not specifically teach that in step b, a continuous conveying dryer is used for rapid drying at the drying temperature of 75-120° 
In the same field of endeavor, a method for manufacturing laminated bamboo strips lumber, Jin teaches that the method includes after collecting and processing of bamboo slices, they are dried to a moisture content of 6-15% in a mesh belt or roller dryer at a temperature of 80-120° C.
One would have found it obvious to dry the veneer at a temperature of 80-120° C. for the purpose of control the desired moisture content in the veneer.
Furthermore, in the same field of endeavor, a continuous veneer sheet pasting device, Nakanishi teaches that the sheets coated with the adhesive on the overlapping surface with the veneer is passed through a drying furnace 30 for evaporating the water content of the adhesive (Pa [0005] and Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Nakanishi and provide the drying furnace in a forward of Churchland’s continuous pressing so that the veneer being conveyed on the belt would be continuously dried in the drying furnace at a temperature of 80-120° C in order to obtained the desired moisture content before impregnating and pressing.
Even if the combination is silent to a drying time, one would have found it obvious to select the optimum drying time through routine experimentations by adjusting the moving speed in order to obtain the desired moisture content within the drying furnace. It has been held that Where the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842-of record _Machine Translation provided herewith) and Dai et al. (CN 103433982-of record _Machine Translation provided herewith) as applied to claims 2 and 3 above, and further in view of Detlefsen (Adhesion Science and Engineering, 2002_Chap 20) and Kaise et al. (JP 2007-038533_Machine Translation provided herewith).

With respect to claims 5 and 12, Churchland as applied to claims 2 and 3 above teaches using the water soluble phenolic resin glue and water soluble urea-formaldehyde resin glue (Co 4 li 57-59), and Dai as applied in the combination regarding claim 2 above teaches using polyurethane glue as an adhesive (Pa [0021]), but the combination is silent to using the mixed liquid of water soluble phenolic resin and nitrile rubber emulsion, the nitrile rubber emulsion accounts for 5-15% by weight of water soluble phenolic resin in which the solids content is 45%.
Detlefsen related to phenolic resin. Detlefsen teaches that structural adhesives based on nitrile rubber-phenolic (NRP) show exceptional bond strength and resistance to high temperature effects in both structural and non-structural application (pp 929 li 23-25) and good bonding is obtained on metals, plastics, rubber, wood, glass, and ceramic (pp 930 li 6-7).

Furthermore, Kaise relates to a rubber metal laminate capable of improving the adhesion (Pg 2 line 25), and teaches that an adhesive consisting of two types of phenolic resin and unvulcanized NBR comprises 10 to 1000 parts by weight of a resol type phenol resin (one would appreciate that the resol type phenolic resin is water soluble.) and 30 to 3000 parts by weight of unvulcanized NBR, and uncured NBR includes commercially available very high nitrile content (nitrile content 43% or more) (pg 3, Adhesive layer). 
One would have found it obvious to substitute Kaise’s nitrile rubber-phenolic (NRP) adhesive for Detlefsen’s or use the composition of Kaise in the Detlefsen’s NRP adhesive for the purpose of enhancing the adhesiveness. Since Kaise provide the ratio of a resol type phenol resin and unvulcanized NBR being 3-300 wt.% which overlaps the claimed ratio, and the preferable high nitrile content in unvulcanized NBR overlaps the claimed content as well, a prima facie case of obviousness exists. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).)

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842-of record _Machine Translation provided herewith) and Dai et al. (CN 103433982-of record _Machine Translation provided herewith) as applied to claims 2 and 3 above, and further in view of Jin et al. (WO 2009/056008_Machine Translation provided herewith).

With respect to claims 8 and 15, Churchland as applied to claims 2 and 3 above further teaches that in step c, the said adhesive is the water soluble phenolic resin (Co 4 li 57-58) and in step d, when performing hot pressing, the temperature of the press plate surface is controlled to 100-170° C. (Co 5 li 46) and the vertical pressure acting on the panel is 400 psi (28 kg/cm2) or more (Co 6 li 35). In case of the temperature, the temperature taught by Churchland overlaps the claimed temperature, thus in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Dai as applied to claim 2 above further teaches that the pressure immersion treatment is performed under a pressure at 0.4-1.5 MPa (Pa [0016]).
One would have found it obvious to perform the pressure immersion treatment under a pressure at 0.4-1.5 MPa for the purpose of impregnation of the veneer. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Changtong as applied to claim 2 teaches a secondary drying step between step c and d, specifically: drying the impregnated Veneer A to a moisture content of 6-12% (Pa [0014]), but does not specifically teach the claimed drying temperature. 

One would have found it obvious to dry the veneer at the temperature range taught by Jin for the purpose of control the desired moisture content in the veneer. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claims 9 and 16, Churchland as applied to claims 2 and 3 above further teaches that in step c, the said adhesive is the water soluble urea-formaldehyde resin (Co 4 li 59) and in step d, when performing hot pressing, the temperature of the press plate surface is controlled to 100-170° C. (Co 5 li 46). The temperature taught by Churchland overlaps the claimed temperature, thus in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Changtong as applied to claim 2 teaches a secondary drying step between step c and d, specifically: drying the impregnated Veneer A to a moisture content of 6-12% (Pa [0014]), but does not specifically teach the claimed drying temperature. 
In the same field of endeavor, a method for manufacturing laminated bamboo strips lumber, Jin teaches that the method includes after collecting and processing of bamboo slices, they are dried to a moisture content of 6 to 15%, and the bamboo drying 
One would have found it obvious to dry the veneer at the temperature range taught by Jin for the purpose of control the desired moisture content in the veneer. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Churchland (US 4,456,498) in view of Changtong et al. (CN 102179842-of record _Machine Translation provided herewith) and Dai et al. (CN 103433982-of record _Machine Translation provided herewith) as applied to claims 2 and 3 above, and further in view of Boitouzet et al. (US 2018/0370071).

With respect to claims 10 and 17, Changtong as applied in the combination regarding claims 2 and 3 teaches drying the veneer to a moisture content of 6-10%, and then impregnated with resin glue (Pa [0012]-[0014]). Dai as applied in the combination regarding claims 2 and 3 teaches using polyurethane as the adhesive in step c (Pa [0021]), and further teaches that the pressure immersion treatment is performed under a pressure at 0.4-1.5 MPa (Pa [0016]) and cold pressing with a lateral pressing (Pa [0019]). Churchland as applied to claims 2 and 3 teaches curing the impregnated veneer after impregnation with the method of constant mold width and the method of constant mold thickness (“a press chamber defined by the two belt surfaces and by two side walls”, Co 2 li 43-45) and inherently taking out the panel. However, the combination 
In the same field of endeavor, a process for treating wood, Boitouzet teaches that the wood composite is able to be obtained by this treatment of which the native architecture has been substantially and advantageously preserved (Pa [0001]), and the process comprises (1) soaking the structure of lignocellulosic material with at least one organic fluid to dissolve the lignin present in the material; (2) washing the structure resulting from step (1) with at least one organic fluid so as to discharge the dissolved lignin resulting from the soaking step (1), so as to produce a partially delignified structure; (3) filling the partially delignified structure resulting from the washing step (2) with at least one filling compound, so as to produce a filled partially delignified structure; and (4) at least one step of finishing the filled partially delignified structure resulting from the filling step (3), so as to obtain a composite material structure formed of a three-dimensional network of transformed filling compound incorporated in a network of cellulose and lignin (Pa [0017]-[0021]). Boitouzet further teaches that the organic fluid of soaking step (1) may be an aqueous solution comprising a mixture of sodium chloride and sodium hydroxide, or an aqueous liquid comprising monoethanolamine, or a basic solution comprising KOH (for alkaline delignification) (P [0132]), the washing step (2) may be carried out under a vacuum using an ethanol bath at 60° C. for 4 hours (Pa [0157]) and the filling compound may be polyurethanes (Pa [0213]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742